DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated April 25, 2022. Claims 1 through 20 are presently pending and are presented for examination. 

Response to Amendments
In response to Applicant’s Amendments filed April 25, 2022, Examiner withdraws the previous 35 U.S.C. 112(a) rejections; and maintains all of the previous prior art rejections.

Response to Arguments 
Applicant’s arguments filed April 25, 2022 have been fully considered but they are not persuasive. 

Applicant argues that Disney does not teach or disclose a control system including a processor and memory; see Response at p. 7. More specifically, Applicant argues (1) that there is no motivation described by Examiner for modifying Disney to include such a system; and (2) that there are no evidencing references presented for supporting an obviousness rejection. First, Examiner is indicating the claimed control system to be an obvious variant which does not require a modification to the current system. Therefore, there is no modifying rationale. Second, Examiner has amended to rejection to include a new evidencing reference, as explained below. Examiner notes that it is old and well-known in the art to use varying levels of autonomous control in parade floats, making a level of autonomy—which requires a processor and memory—an obvious variant to Disney. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that the legs and arms of the dragon do not change a type of motion when moving straight or when turning; see Response at p. 10. Examiner respectfully disagrees. Because the legs and arms are connected to the wheels, the legs and arms must turn when the wheels turn which is considered a second type of motion. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the video “Disney’s Festival of Fantasy Full Parade-Magic Kingdom Walt Disney World” (previously of record; hereinafter, “Disney”) as evidenced at least by NPL Document “Animation System Revamp Summary” (newly of record; hereinafter, “Animation”). Sections of the video described by timing within the video are cited below.

Regarding claim 1, Disney discloses a mobile character control system (see at least the video at 6:53; the dragon is a mobile character assembly), comprising: 
a platform configured to support an operator (see at least the video at 7:19; the chassis is considered a platform, and the operator is supported by the platform); a character assembly engaged with the platform and comprising actuatable features configured to facilitate movement according to a type of motion associated with a creature (see at least the video at 6:35-7:31; the dragon is supported by the chassis and different features are actuated, such as the wings, legs, neck, jaw, and tail); 
a control system comprising one or more processors and a memory (see at least the video at 6:58; while not explicitly shown, the manual controls of the operator are indirectly controlling the dragon meaning that a processor and memory must be present), the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to actuate the actuatable features of the character assembly in response to signals received from control features controlled by the operator (see at least the video at 6:58; while the processor, memory, and instructions aren’t explicitly disclosed, it is clear by the video that the operator is indirectly controlling the dragon using manual controls which would necessarily require a processor and memory); and 
a transportation assembly configured to direct movement of the platform, wherein the transportation assembly is configured to support the character assembly (see at least the video at 7:19; the chassis (i.e., platform) connects to wheels for transportation of the assembly, and the video shows the platform moving the character).
The processor and memory are not explicitly taught by Disney, because the video does not explicitly show a processor and memory. However, one of ordinary skill in the art would recognize that indirect control of the motion of the float and the dragon disclosed by Disney could be done with a computer which utilizes both a processor and memory. While unclear whether or not such a method is used here, Examiner asserts that the use of a computer comprising a processor and memory for conducting the claimed limitations would at least be an obvious variant of the indirect control method disclosed by Disney. For evidence of computers and processors being used to at least partially control parade floats, Animation discloses a new upgrade to a nearly 20 year old software for float automation which utilizes at least a processor and memory. 

Regarding claim 2, Disney renders obvious all of the limitations of claim 1. Additionally, Disney discloses wherein the actuatable features are configured to actuate in different ways to cause differing motion types associated with a creature for the actuatable features based on different characteristics of the signals received from the control features (see at least the video at 6:35-7:31; the different actuatable features, including the neck and head, are controlled differently at different points of time such that the motion changes).

Regarding claim 3, Disney renders obvious all of the limitations of claim 1. Additionally, Disney discloses wherein the character assembly comprises one or more manual control features that enable the operator to manually direct movement of the actuatable features (see at least the video at 6:58; while not explicitly shown, the manual controls of the operator are indirectly controlling the dragon meaning that a processor and memory must be present). 
The processor and memory are not explicitly taught by Disney, because the video does not explicitly show a processor and memory. However, one of ordinary skill in the art would recognize that indirect control of the motion of the float and the dragon disclosed by Disney could be done with a computer which utilizes both a processor and memory. While unclear whether or not such a method is used here, Examiner asserts that the use of a computer comprising a processor and memory for conducting the claimed limitations would at least be an obvious variant of the indirect control method disclosed by Disney. For evidence of computers and processors being used to at least partially control parade floats, Animation discloses a new upgrade to a nearly 20 year old software for float automation which utilizes at least a processor and memory.

Regarding claim 4, Disney renders obvious all of the limitations of claim 3. Additionally, Disney discloses wherein the one or more manual control features comprise stilts, handholds, footholds, or any combination thereof (see at least the video at 6;50-6:70; the steering wheel (i.e., handhold) is used by the operator).

Regarding claim 5, Disney renders obvious all of the limitations of claim 1. Additionally, Disney discloses wherein the character assembly comprises an auxiliary effect feature consistent with a theme of the character assembly (see at least the video at 6:58; the dragon breaths fire).

Regarding claim 6, Disney renders obvious all of the limitations of claim 5. Additionally, Disney discloses wherein the auxiliary effect feature comprises a spray nozzle configured to direct a fluid from a portion of the character assembly toward an interactive zone (see at least the video at 6:58; the fuel source for the fire is sprayed and it is directed in such a way that the audience is engaged).

Regarding claim 7, Disney renders obvious all of the limitations of claim 1. Additionally, Disney discloses comprising the control features, wherein the control features comprise a button, a control pad, a joystick, or a combination thereof (see at least the video at 6:49; the pedal is considered a button).

Regarding claim 8, Disney renders obvious all of the limitations of claim 7. Additionally, Disney discloses wherein the control features are configured to be interacted with by the operator and to direct the signals to the control system (see at least the video at 6:49-6:58; the operator is interacting with at least a steering wheel to control the assembly).

Regarding claim 9, Disney renders obvious all of the limitations of claim 1. Additionally, Disney discloses comprising a supplemental transportation device configured to enable the platform to move via a manual force applied by the operator (see at least the video at 6:49; while not explicitly shown, the foot pedal may be for acceleration to move the dragon).
The transportation device used by the operator to move the platform is not explicitly taught by Disney, because the video does not explicitly show that the pedal moves the platform. However, one of ordinary skill in the art would recognize that the pedal could be for implementing acceleration of the vehicle. While unclear whether or not such a method is used here, Examiner asserts that the use of the pedal for providing acceleration of the vehicle would be an obvious variant to the pedal disclosed in Disney.

Regarding claim 10, Disney renders obvious all of the limitations of claim 9. Additionally, Disney discloses wherein the supplemental transportation device comprises a hydraulic motion bar (see at least the video at 6:45-6:50; the arms and legs include hydraulic motion bars which move the wheels in addition to the arms and legs).

Regarding claim 11, Disney renders obvious all of the limitations of claim 1. Additionally, Disney discloses wherein the transportation assembly comprises a drive configured to cause rotation of wheels to direct movement of the platform (see at least the video at 6:40-6:45; the steering wheel causes rotation of the wheels directs movement of the platform as it is going around the turn).

Regarding claim 12, Disney discloses a vehicle comprising (see at least the video at 6:53; the moving dragon holding the operator is a vehicle): 
a character assembly comprising structural components configured to be actuated by actuators to facilitate movement according to a type of motion associated with a character (see at least the video at 6:35-7:31; the dragon is supported by the chassis and different features are actuated, such as the wings, legs, neck, jaw, and tail);
an operator compartment positioned within the character assembly and including one or more control features (see at least the video at 6:58; the operator is positioned within the chest of the dragon); 
a control system comprising one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to actuate the actuators of the character assembly based on input from the one or more control features (see at least the video at 6:58; while the processor, memory, and instructions aren’t explicitly disclosed, it is clear by the video that the operator is indirectly controlling the dragon using manual controls which would necessarily require a processor and memory); and
a transportation assembly configured to support and move the character assembly (see at least the video at 7:19; the chassis (i.e., platform) connects to wheels for transportation of the assembly, and the video shows the platform moving the character).
The processor and memory are not explicitly taught by Disney, because the video does not explicitly show a processor and memory. However, one of ordinary skill in the art would recognize that indirect control of the motion of the float and the dragon disclosed by Disney could be done with a computer which utilizes both a processor and memory. While unclear whether or not such a method is used here, Examiner asserts that the use of a computer comprising a processor and memory for conducting the claimed limitations would at least be an obvious variant of the indirect control method disclosed by Disney. For evidence of computers and processors being used to at least partially control parade floats, Animation discloses a new upgrade to a nearly 20 year old software for float automation which utilizes at least a processor and memory.

Regarding claim 13, Disney renders obvious all of the limitations of claim 12. Additionally, Disney discloses wherein the character assembly fully conceals the operator compartment and the control features (see at least the video at 3:53; while not explicitly shown, other floats which include moving characters may include operators that are fully concealed).
While the dragon float disclosed by Disney does not have the operator completely concealed, other floats in the parade do completely conceal the operator; see at least the video at 3:53. Additionally/alternatively, concealing the operator in the chest of the dragon would be an obvious variant of the disclosed embodiment which partially conceals the operator; see at least Disney at 6:58. 

Regarding claim 14, Disney renders obvious all of the limitations of claim 12. Additionally, Disney discloses comprising additional control features located remotely from the vehicle (see at least the video at 7:30; an additional operator external from the vehicle assists in moving the tail).

Regarding claim 15, Disney renders obvious all of the limitations of claim 12. Additionally, Disney discloses wherein the structural components comprise front legs and hind legs (see at least the video at 6:58; the dragon has front legs and hind legs), wherein a first control feature of the one or more control features is configured to control the front legs, wherein a second control feature of the one or more control features is configured to control the hind legs (see at least the video at 6:58-7:15; the dragon’s hind legs are connected to the rear wheels and the front legs are connected to the front wheels which are not controlled together).

Regarding claim 16, Disney renders obvious all of the limitations of claim 12. Additionally, Disney discloses wherein the structural components comprise a head, eyes, and a mouth, wherein the control system is configured to operate the head, the eyes, and the mouth independently of one another (see at least the video at 7:00-7:10 and 8:34-8:38; the head and mouth of the dragon are moved independently of one another. Additionally, the video discloses, in several other embodiments, characters with eyes that move independently. For example, the Dumbo opens and closes his eyes).
While independently moving eyes are not explicitly taught by the dragon embodiment, Disney also includes other embodiments which do show independently moving character eyes. One of ordinary skill in the art would be motivated to modify the dragon’s eyes to move independently in order to add additional realistic attributes to the dragon for crowd appeal purposes; see at least the video as a whole which shows crowd reactions to the various autonomous movements of the characters/creatures.

Regarding claim 17, Disney renders obvious all of the limitations of claim 12. Additionally, Disney discloses wherein the instructions, when executed by the one or more processors, cause the one or more processors to actuate the actuators of the character assembly to move the structural components according to a first type of motion in response to the transportation assembly moving the character assembly in a straight line (see at least the video at 7:00-7:10; the dragon is moving in a straight line and actuatable components are actuating); and wherein the control system is configured to control the actuators to move the structural components according to a second type of motion in response to the transportation assembly turning the character assembly (see at least the video at 6:55-6:58; the dragon is turning which causes the legs and arms, which are connected to the wheels, to turn slightly as well).

Regarding claim 18, Disney discloses a transportation device comprising: 
a platform configured to support an operator (see at least the video at 7:19; the chassis is considered a platform, and the operator is supported by the platform); 
a character assembly disposed over the platform to form an operator compartment and comprising one or more actuators configured to move one or more components of a character structure (see at least the video at 6:35-7:31; the dragon is supported by the chassis and different features are actuated, such as the wings, legs, neck, jaw, and tail);
a control system comprising control features and one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to control the one or more actuators of the character assembly based on input from the control features (see at least the video at 6:58; while not explicitly shown, the manual controls of the operator are indirectly controlling the dragon meaning that a processor and memory must be present); and
a transportation assembly configured to move the platform, wherein the character assembly is disposed on the transportation assembly (see at least the video at 7:19; the chassis (i.e., platform) connects to wheels for transportation of the assembly, and the video shows the platform moving the character).
The processor and memory are not explicitly taught by Disney, because the video does not explicitly show a processor and memory. However, one of ordinary skill in the art would recognize that indirect control of the motion of the float and the dragon disclosed by Disney could be done with a computer which utilizes both a processor and memory. While unclear whether or not such a method is used here, Examiner asserts that the use of a computer comprising a processor and memory for conducting the claimed limitations would at least be an obvious variant of the indirect control method disclosed by Disney. For evidence of computers and processors being used to at least partially control parade floats, Animation discloses a new upgrade to a nearly 20 year old software for float automation which utilizes at least a processor and memory.

Regarding claim 19, Disney renders obvious all of the limitations of claim 18. Additionally, Disney discloses wherein the instructions, when executed by the one or more processors, cause the one or more processors to control the one or more actuators to move the one or more components according to a first type of motion in response to the transportation assembly moving the platform at a first speed  (see at least the video at 6:50-7:10; the assembly is moving at a first speed and moves the dragon such that it matches the speed); and 
control the one or more actuators to move the one or more components according to a second type of motion in response to the transportation assembly moving the platform at a second speed (see at least the video at 6:50-7:10; while the video does not explicitly show a change of speed, the wheels are connected to the legs and arms of the dragon which inherently causes the movement of the dragon to coincide with the speed of the platform including a slow pace and a fast pace).
The processor and memory are not explicitly taught by Disney, because the video does not explicitly show a processor and memory. However, one of ordinary skill in the art would recognize that indirect control of the motion of the float and the dragon disclosed by Disney could be done with a computer which utilizes both a processor and memory. While unclear whether or not such a method is used here, Examiner asserts that the use of a computer comprising a processor and memory for conducting the claimed limitations would at least be an obvious variant of the indirect control method disclosed by Disney. For evidence of computers and processors being used to at least partially control parade floats, Animation discloses a new upgrade to a nearly 20 year old software for float automation which utilizes at least a processor and memory.

Regarding claim 20, Disney renders obvious all of the limitations of claim 19. Additionally, Disney discloses wherein the first type of motion corresponds to a walk, wherein the second type of motion corresponds to a gallop, and wherein the first speed is less than the second speed (see at least the video at 6:50-7:10; while the video does not explicitly show a change of speed, the wheels are connected to the legs and arms of the dragon which inherently causes the movement of the dragon to coincide with the speed of the platform including a slow pace (i.e., walk) and a fast pace (i.e., gallop)).
While two different speeds are not explicitly taught by Disney, Disney does disclose that the wheels are connected to the legs and arms of the dragon which cause the legs and arms to move at a faster or slower speed depending on the speed of the wheels. It would be obvious to one of ordinary skill in the art, before the time of filing that increasing or decreasing the vehicle speed will cause the legs and arms to increase or decrease in speed (i.e., move from a walk to a gallop). 

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
YouTube Video Behind the scenes - Main Street Electrical Parade and Disney's Summer Nightastic - YouTube which relates to the inner workings of Disney floats; and
YouTube Video Top 12 Amazing Disney Parade Floats - YouTube which relates to various floats with moving character assemblies (Examiner notes that, while the video itself is not prior art, the floats shown in the video are much older and would be considered prior art). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663   

/TYLER J LEE/Primary Examiner, Art Unit 3663